Justices Scott, Sheldon and Craig, dissenting: The record in this case shows it was in evidence that the husband was a farmer, living on leased land; that the wife depended entirely upon his labor for support; that since he had commenced “drinking hard,” he did not attend to his business one half of the time, and that he had had to hire men on his farm when his time was worth $50 a month ; that he almost always got his liquor at Meidel’s; that in the evening, on going out intoxicated from Meidel’s place of selling liquor, he fell from the porch and broke his leg. In view of such evidence, we can not say there is no proof in this record that the wife was injured in her means of support. We must hold that a broken leg interferes with the ability to cultivate land. The distinction attempted to be drawn, in the opinion of the majority of the court, between punitive damages and exemplary damages, we regard as but verbal, and not substantial. We had supposed them to be but convertible terms— that damages by way of punishment, and damages by way of example, were one and the same thing.